Title: Thomas Jefferson to James Madison, 6 February 1818
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear Sir
                        Monticello
Feb. 6. 18.
                    
                    I inclose you a letter from Dr Cooper, considerably important to the first successes of our college. I will request you to return it to me. I inclose also the answer which I think should be given. if you think so likewise be so good as to seal & forward it. if not, return it, as I should be unwilling to take on myself alone so important a relinquishment. yet I think it right that we should not hold him to a place of 1500.D. a year, if he can get one of 7000.D. and in a society which he would prefer. indeed the probability is that he will think the case justified justifies a retraction of his engagement with us, & that he would refuse to come.
                    I observe that the bill on education before the H. of Repr. proposes to give an annual sum to 4. colleges of which our’s is one. mr Cabell will endeavor to fill the blank with 5000.D. this would pay all our annual charges, so that we might lay out our whole subscriptions in buildings. and indeed I have little doubt but on their plan of fixing the site of their university by the vote of an elector from each Senatorial district, Charlottesville will obtain it. the greatest fear is that they will do nothing, and that this immense fund, the interest of which is near 100,000.D. a year will continue to lie idle, or be perverted to something else. affectly yours.
                    
                        Th: Jefferson
                    
                